         Case 2:20-cr-00295-JCM-EJY Document 50 Filed 02/05/21 Page 1 of 4




 1   RENE L. VALLADARES
     Federal Public Defender
 2   Nevada State Bar No. 11479
     ROBERT O’BRIEN
 3   Assistant Federal Public Defender
     411 E. Bonneville, Ste. 250
 4   Las Vegas, Nevada 89101
     (702) 388-6577/Phone
 5   (702) 388-6261/Fax
     Robert_O’Brien@fd.org
 6
 7   Attorney for Joshua Cola

 8
                                 UNITED STATES DISTRICT COURT
 9
                                       DISTRICT OF NEVADA
10
11   UNITED STATES OF AMERICA,                           Case No. 2:20-cr-00295-JCM-EJY

12                  Plaintiff,                           STIPULATION TO CONTINUE
                                                         PRETRIAL MOTION DEADLINES
13          v.                                           (Second Request)
14   JOSHUA COLA ET AL,
15                  Defendant.
16
17          IT IS HEREBY STIPULATED AND AGREED, by and between Nicholas A.
18   Trutanich, United States Attorney, and Melanee Smith, Assistant United States Attorney,
19   counsel for the United States of America, and Rene L. Valladares, Federal Public Defender,
20   and Robert O’Brien, Assistant Federal Public Defender, counsel for Joshua Cola, and James A.
21   Oronoz, counsel for Jamar Richardson, that the previously ordered deadline for filing of pretrial
22   motions be vacated and that the parties herein shall have to and including March 5, 2021, within
23   which to file the Defendant’s pretrial motions.
24          IT IS FURTHER STIPULATED AND AGREED, by and between the parties, that they
25   shall have to and including March 19, 2021, to file any and all responsive pleadings.
26
         Case 2:20-cr-00295-JCM-EJY Document 49
                                             50 Filed 02/03/21
                                                      02/05/21 Page 2 of 4




 1           IT IS FURTHER STIPULATED AND AGREED, by and between the parties, that they
 2   shall have to and including March 26, 2021, to file any and all replies to dispositive motions.
 3           The Stipulation is entered into for the following reasons:
 4           1.     Counsel for the defendant needs additional time to discuss the case with the
 5   defendant before the filing of pretrial motions.
 6           2.     The defendant is incarcerated and does not object to the continuance.
 7           3.     The parties agree to the continuance.
 8           4.     The additional time requested herein is not sought for purposes of delay, but
 9   merely to allow counsel for defendant sufficient time within which to discuss the case with his
10   client and prepare appropriate motions.
11           5.     Additionally, denial of this request for continuance could result in a miscarriage
12   of justice.
13           This is the second stipulation to continue filed herein.
14           DATED this UG day of February, 2021.
15    RENE L. VALLADARES                                NICHOLAS A. TRUTANICH
      Federal Public Defender                           United States Attorney
16
17       /s/ Robert O’Brien                                /s/ Melanee Smith
      By_____________________________                   By_____________________________
18
      ROBERT O’BRIEN                                    MELANEE SMITH
19    Assistant Federal Public Defender                 Assistant United States Attorney

20
21    By /s/ James A. Oronoz
      JAMES A. ORONOZ
22    Counsel for Jamar Richardson
23
24
25
26
                                                        2
           Case 2:20-cr-00295-JCM-EJY Document 49
                                               50 Filed 02/03/21
                                                        02/05/21 Page 3 of 4




 1                                UNITED STATES DISTRICT COURT

 2                                      DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                            Case No. 2:20-cr-00295-JCM-EJY
 4
                     Plaintiff,                           FINDINGS OF FACT, CONCLUSIONS
 5                                                        OF LAW AND ORDER
             v.
 6
     JOSHUA COLA,
 7
                     Defendant.
 8
 9
10                                        FINDINGS OF FACT
11           Based on the pending Stipulation of counsel, and good cause appearing therefore, the
12   Court finds that:
13           1.      Counsel for the defendant needs additional time to discuss the case with his
14   client before the filing of pretrial motions.
15           2.      The defendant is incarcerated and does not object to the continuance.
16           3.      The parties agree to the continuance.
17           4.      The additional time requested herein is not sought for purposes of delay, but
18   merely to allow counsel for defendant sufficient time within which to discuss the case with his
19   client and prepare appropriate motions.
20           5.      Additionally, denial of this request for continuance could result in a miscarriage
21   of justice.
22
23   ///
24   ///
25   ///
26
                                                      3
         Case 2:20-cr-00295-JCM-EJY Document 50 Filed 02/05/21 Page 4 of 4




 1                                              ORDER

 2          IT IS THEREFORE ORDERED that the parties herein shall have to and including
 3   March 5, 2021, within which to file the Defendant’s pretrial motions.
 4          IT IS FURTHER STIPULATED AND AGREED, by and between the parties, that they
 5   shall have to and including March 19, 2021 to file any and all responsive pleadings.
 6          IT IS FURTHER STIPULATED AND AGREED, by and between the parties, that they
 7   shall have to and including March 26, 2021 to file any and all replies to dispositive motions.
 8                 February
            DATED this       5, 2021.
                       ____ day of February, 2021.
 9                                                                           _____
10                                                UNITED STATES DISTRICT JUDGE

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
                                                     4
